United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-3763
                                  ___________

Kent Johnson; Jerry A. Johnson,         *
                                        *
            Appellants,                 *
                                        *
      v.                                *
                                        *
Wilfred George Peterson; Donald         *
Edwin Peterson; Robert E. Lee,          * Appeal from the United States
Esq.; E. Roger Dewaard; Dewaard         * District Court for the
Investment Corporation; Shawn           * Northern District of Iowa.
Mallen; Wright County Farm              *
Service Agency, doing business as       * [UNPUBLISHED]
The Commodity Credit Corporation;       *
John Does; Vern Elston, Sheriff of      *
Wright County,                          *
                                        *
            Appellees.                  *
                                   ___________

                        Submitted: November 5, 1998
                            Filed: December 4, 1998
                                ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Kent Johnson and Jerry Johnson appeal the district court’s1 dismissal of their
civil suit against Wilfred George Peterson and others. After careful review of the
record and the parties’ briefs, we conclude the district court’s judgment is correct, and
an extended discussion is unwarranted. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, adopting the report and recommendations of the Honorable Paul A.
Zoss, United States Magistrate Judge for the Northern District of Iowa.

                                          -2-